Citation Nr: 1014584	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.    

In his August 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge 
sitting at the RO, i.e., a Travel Board hearing.  Later in 
August 2008, he clarified that he desired to be scheduled for 
the first available Travel Board or video-conference hearing.  
Thereafter, in May 2009, the Veteran indicated that he did 
not want a hearing of any type and requested that his file be 
sent to the Board for a decision.  Therefore, the Veteran's 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2009). 


FINDING OF FACT

The Veteran did not have active military service during a 
period of war.


CONCLUSION OF LAW

The Veteran's military service does not meet the threshold 
service eligibility requirements for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.2, 3.3, 3.314 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As will be 
discussed below, the Board finds that the Veteran's claim of 
entitlement to nonservice-connected pension benefits must be 
denied as a matter of law.  Therefore, there is no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating his claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duties 
under the VCAA in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  

The Veteran seeks nonservice-connected pension benefits.  VA 
pension benefits shall be paid to wartime Veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a Veteran must have served in 
the active military, naval, or air service for 90 days or 
more during a period of war.  38 C.F.R. § 3.3(a)(3).

The Veteran's Report of Separation from Active Duty, DD Form 
214, shows that he served on active duty from June 6, 1976, 
to June 7, 1979.  This service is during peacetime.  38 
C.F.R. § 3.2.

Having reviewed the Veteran's contention in light of the 
record and the law, the Board finds that his claim must be 
denied as a matter of law.  The sole question before the 
Board is whether the Veteran has established threshold 
eligibility for nonservice-connected pension.  Eligibility 
for VA pension benefits generally requires an initial showing 
that the claimant is a Veteran who served on active duty for 
at least 90 days during a period of war.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.2, 3.314.  VA's determination of whether a 
claimant's service meets these threshold requirements is 
dependent upon service department records verifying the 
character of a claimant's service.  See 38 C.F.R. § 3.203; 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a 
Veteran whose service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  Sabonis, supra.  
Here, the Veteran does not contend, nor does the evidence 
show, that his period of service from June 1976 to June 1979 
was during a period of war.  See 38 C.F.R. § 3.2.

The Veteran did not serve during a period of war and, as 
such, his appeal for nonservice-connected pension benefits 
must be denied as a matter of law since he does not meet the 
threshold service eligibility requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


